Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Note, Attorney Jeffrey Bergman cannot be researched since Applicant’s phone number of the record is not functional.
The application has been amended as follows: 
(I) Replace the whole Abstract with the following:
--Disclosed are a polyolefin having a high molecular weight by using a novel metallocene catalyst; a method for preparing the polyolefin by using the same; and a method for preparing an ethylene-propylene random copolymer having high molecular weight, high syndiotacticity and small crystal size, thereby providing injection molded articles with improved transparency. The present invention provides a transition metal compound represented by chemical formula 1:

    PNG
    media_image1.png
    243
    181
    media_image1.png
    Greyscale
.  –

(ii) Claim 9, lines 3-4, replace “an ethylene syndiotactic index” with --a syndiotacticity--.
(iii) Claim 10, in line 3, delete “and polymerized in the step of polymerizing ethylene and propylene”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Caixia Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763